 

Exhibit 10.4

 

 

[trlogo.jpg] 

877-803-5284

www.thornapplecap.com

 



2693 Thornapple River Dr

Grand Rapids, Mi 49546

 

 

 

 

January 8, 2016

 

 

 

 

Via Email (hbrolick@communityshores.com and bwyatt@dickinsonwright.com)

 

Community Shores Bank Corporation

1030 W. Norton Avenue

Muskegon, MI 49441

Attn: Heather Brolick, President & CEO

Dickinson Wright PLLC

350 S. Main Street, Suite 300

Ann Arbor, MI 48116

Attn: Bradley Wyatt, Esq.

 

Heather and Brad:

 

This letter constitutes notice of termination of that certain letter agreement
between Community Shores Bank Corporation and Thornapple River Capital -
Financial Services Industry Fund LLC dated October 1, 2015. This letter is
provided pursuant to Section 15 of such letter agreement in light of the fact
that the closing of the Rights Offering (as defined in such letter agreement)
did not occur by December 31, 2015.

 

Sincerely,

 

Thornapple River Capital - Financial Services Industry Fund LLC

 

 

/s/ Brandon Kanitz

Brandon Kanitz

Manager of Thornapple River Capital, LLC

 

 



   

